          Case 1:20-cv-00389-DAD-SAB Document 20 Filed 10/09/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ANTOINE DESHAWN BARNES,                           Case No. 1:20-cv-00389-DAD-SAB

12                 Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                       REQUEST FOR AN EXTENSION OF TIME
13          v.                                         TO PROVIDE FURTHER INFORMATION
                                                       REGARDING DEFENDANT TO
14   W. YAND, et al.,                                  EFFECTUATE SERVICE OF SUMMONS
                                                       AND COMPLAINT AND DIRECTING THE
15                 Defendants.                         CLERK OF THE COURT TO UPDATE
                                                       PLAINTIFF’S ADDRESS
16
                                                       THIRTY-DAY DEADLINE
17

18         Antoine Deshawn Barnes (“Plaintiff) is appearing pro se and in forma pauperis in this

19 civil rights action pursuant to 42 U.S.C. § 1983. On June 10, 2020, an order was filed finding
20 that service was appropriate on Plaintiff’s first amended complaint against Defendant Yand for

21 an illegal search and seizure in violation of the Fourth Amendment and, upon return of the

22 service documents, the United States Marshal was ordered to serve the summons and complaint.

23 (ECF Nos. 12, 15.)

24         On September 9, 2020, the United States Marshal returned the service documents with

25 the notation that no one by the defendant’s name has ever been employed by the Hanford Police

26 Department. (ECF No. 19.) On September 10, 2020, an order was filed requiring Plaintiff to
27 provide further information regarding Defendant Yand within thirty days so that service could be

28 effected. (ECF No. 19.)


                                                   1
           Case 1:20-cv-00389-DAD-SAB Document 20 Filed 10/09/20 Page 2 of 4


 1          On October 8, 2020, the court received multiple telephone calls from Plaintiff Barnes and

 2 his family members seeking to have him released from custody. Based on the phone calls,

 3 Plaintiff Barnes has been released from the custody of the California Department of Corrections

 4 and Rehabilitation and is now in the custody of the Monterey County Sheriff. In one of his

 5 phone calls, Plaintiff informed the Court that he was in the custody of the Monterey County

 6 Sheriff and needed an extension of time to respond to the order to provide further information

 7 regarding Defendant Yand. In subsequent calls, Plaintiff states that he previously made bail in a

 8 case in Temecula and is being illegally detained and has filed a request for release with the

 9 Monterey County Superior Court. He seeks for this court to order his release on his own

10 recognizance and an investigation into his allegations that members of the Cartel are doing

11 construction outside his cell and are trying to kill him. Plaintiff contends that all the deputies are

12 corrupt and he wants them all fired and their bank accounts frozen so they do not have assets to

13 hire attorneys to represent them.

14          Plaintiff is advised that the court will not accept phone calls from litigants seeking relief.

15 If Plaintiff wishes to obtain relief in this action, he is required to file a written pleading setting

16 forth the basis of his request and the relief requested.

17          Plaintiff is further advised that federal courts are courts of limited jurisdiction and in

18 considering a request for preliminary injunctive relief, the Court is bound by the requirement that

19 as a preliminary matter, it have before it an actual case or controversy. City of Los Angeles v.
20 Lyons, 461 U.S. 95, 102 (1983); Valley Forge Christian Coll. V. Ams. United for Separation of

21 Church and State, Inc., 454 U.S. 464, 471 (1982). If the Court does not have an actual case or

22 controversy before it, it has no power to hear the matter in question. Id. “A plaintiff seeking a

23 preliminary injunction [or temporary restraining order] must establish that he is likely to succeed

24 on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

25 the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

26 Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008). “[A] preliminary injunction is
27 an extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

28 showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)


                                                      2
               Case 1:20-cv-00389-DAD-SAB Document 20 Filed 10/09/20 Page 3 of 4


 1 (quotations and citations omitted) (emphasis in original). Requests for prospective relief are

 2 further limited by 18 U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act, which requires

 3 that the Court find the “relief [sought] is narrowly drawn, extends no further than necessary to

 4 correct the violation of the Federal right, and is the least intrusive means necessary to correct the

 5 violation of the Federal right.”

 6              A federal court may issue emergency injunctive relief only if it has personal jurisdiction

 7 over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros., Inc. v.

 8 Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

 9 officially, and is required to take action in that capacity, only upon service of summons or other

10 authority-asserting measure stating the time within which the party served must appear to

11 defend.”). This action is proceeding against an officer of the Hanford Police Department on

12 allegations that Plaintiff was illegally stopped and arrested in violation of the Fourth

13 Amendment. Plaintiff’s complaints about being held in the Monterey County Jail when he has

14 previously paid bail are not related to Plaintiff’s claims in this action and the Court does not have

15 personal jurisdiction over any official in Monterey County. Thus, an injunction cannot properly

16 be entered against the Monterey County Sheriff Department in this action. See Pacific Radiation

17 Oncology, LLC v. Queen’s Medical Center, 810 F.3d 631, 636 (9th Cir. 2015) (holding there

18 must be a “sufficient nexus between the request in a motion for injunctive relief and the

19 underlying claim itself”).              For these reasons, Plaintiff cannot receive the relief that he is

20 requesting against the County of Monterey in this action.

21              The Court will update Plaintiff’s address and grant an extension of time on this one

22 occasion based on the information received that Plaintiff is now in custody at the Monterey

23 County Jail.1 But any further changes of address or requests for relief must be filed with the

24 Court. The Court will not respond to any further telephone calls from Plaintiff or his family

25 members seeking relief in this action.

26
     1
         The Court takes judicial notice that the address provided by Plaintiff , 240 Church Street, Salinas, CA, is the
27 address for the Monterey County Superior Court. The Court also takes judicial notice that the mailing address for
     inmates at the Monterey County Jail is 1410 Natividad Rd., Salinas, CA 93906. The Court will correct Plaintiff’s
28 address to the Monterey County Jail mailing address.


                                                                  3
              Case 1:20-cv-00389-DAD-SAB Document 20 Filed 10/09/20 Page 4 of 4


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1.      Plaintiff’s request for an extension of time to respond to the Court’s September

 3                    10, 2020 order to provide further information to effect service on Defendant Yand

 4                    is GRANTED;

 5            2.      Plaintiff shall provide further information regarding Defendant Yand within

 6                    thirty (30) days of the date of service of this order;

 7            3.      The Clerk of the Court is directed to update Plaintiff’s contact information as

 8                    follows:

 9                           Antoine Deshawn Barnes, Booking No. SN2006801
                             Monterey County Jail
10                           1410 Natividad Road
                             Salinas, CA 93906
11
              4.      The Court will not respond to any further telephone calls seeking relief in this
12
                      action; and
13
              5.      Plaintiff’s failure to comply with this order will result in the issuance of sanctions,
14
                      up to and including dismissal of this action.
15

16 IT IS SO ORDERED.

17
     Dated:        October 9, 2020
18                                                          UNITED STATES MAGISTRATE JUDGE

19
20

21

22

23

24

25

26
27

28


                                                        4
